Case 2:19-cv-05786-KAM-RLM Document 14 Filed 01/15/20 Page 1 of 1 PageID #: 85

                                                                                    FILED
                                                                                 IN CLERK'S
                                                                                    CLERK'S OFFICE
                                                                                            OFFI
                                                                             U.S. DISTRICT
                                                                                     TRICT COURT
                                                                                           COURT E.D.N.Y.

 UNITED STATES DISTRICT COURT                                                ★ JAN 15 2020 ★
 EASTERN DISTRICT OF NEW YORK
                                                    -X                   BROOKLYN OFFICE
                                                         ECF CASE
  JONATHAN R. GILBERT,
                                                         Case No. 2:19-cv-05786-KAM-RLM
                       Plaintiff,

                - against -                                       STIPULATION OF
                                                              DISCONTINUANCE WITH
  EXACTUS,INC., JOHN DOES 1-10                                       PREJUDICE
  Unknown Defendants,

                       Defendants.
                                                    -X


        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 counsel for all parties in this action, that the above action is hereby dismissed with prejudice

 pursuant to Federal Rules of Civil Procedure ("FRCP"), including under FRCP 41 (a)(l)(A)(ii),
 and


        IT IS FURTHER STIPULATED AND AGREED,and as Ordered below, tliat the Cpurt

 shall reserve jurisdiction to enforce the settlement between the parties.

 Dated: New York, New York
        January 10,2020

  PAYKIN                                       GREENBERG TRAURIG, LLP



                                               By:.
       David A. Scl                               Sylvia E. Simson, Esq.
       10 Grand Central                            200 Park Avenue
       155 East 44th Street,6th Floor              New York, New York 10166
       New York, New York 10017                    Tel.:(212)801-9200
       Tel.:(347) 879-2345                         SimsonS@gtlaw.com
       DSchrader@pka-law.com



 So Ordered:                                                  /s/ USDJ KIYO A. MATSUMOTO
                                                                      •A •
                                               So Ordered:.
                                                           JKiyo A.Mi^umoto
                                                           UJS.JDi^ict Judge
            1/1
